 

Exhibit 10.2

 

VENDOR exclusivity agreement
Date: May 2, 2019

 

This VENDOR EXCLUSIVITY AGREEMENT (this “Agreement”), effective as of the date
set forth above (the “Effective Date”), is made by and between Evine Live Inc.,
a Minnesota corporation (“Company”), and Sterling Time, LLC (“Vendor”), a New
York limited liability company. Each of Company and Vendor may be referred to
herein individually as a “Party,” and Company and Vendor may be referred to
collectively as the “Parties.”

 

Recitals

 

A.            Eyal Lalo, who is the owner of Invicta Watch Company of America
(“IWCA”), is, simultaneous with entering into this Agreement, making an
investment in Company. Michael Friedman, who is the owner of Vendor, is,
simultaneous with entering into this Agreement, making an investment in Company.

 

B.             Vendor serves as a vendor of the Products (as defined below),
which are designed by IWCA and simultaneously with this Agreement is entering
into that certain Vendor Agreement with the Company (as amended, modified or
supplemented, the “Vendor Agreement”). Capitalized terms used herein but not
otherwise defined shall have the meanings set forth in the Vendor Agreement.

 

C.             Company and Vendor desire to enter into this Agreement for
purposes of Vendor providing certain exclusivity to Company.

 

D.             As an inducement to Company to enter into this Agreement, Company
and IWCA have entered into a separate letter agreement dated on or about the
date hereof and IWCA has required Vendor to enter into this Agreement with
Company.

 

Agreement

 

In consideration of the foregoing and the mutual covenants and promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Vendor hereby agree as
follows:

 

1.            Definitions.

 

a.        “Change of Control”: A “Change of Control” shall be deemed to occur if
the Company shall (a) sell, lease, convey, or otherwise dispose of (including
without limitation the grant of an exclusive license to) all or substantially
all of the Company’s intellectual property or assets as an entirety or
substantially as an entirety to any person, entity or group of persons acting in
concert, (b) effect a merger, consolidation or reorganization in which the
Company is not the surviving entity and the stockholders of the Company
immediately prior to the merger, consolidation or reorganization fail to possess
direct or indirect ownership of more than 50% of the voting power of the
securities of the surviving entity immediately following such transaction (other
than a merger or consolidation with a wholly-owned subsidiary, a reincorporation
of the Company, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings), or (c) effect
a merger, consolidation or reorganization in which the Company is the surviving
corporation and the stockholders of the Company immediately prior to the merger,
consolidation or reorganization fail to possess direct or indirect ownership of
more than 50% of the securities of the Company immediately following such
transaction.

 

b.           “TV Shopping”: Marketing, promotion, or sales in connection with or
through any live or taped direct response video retail programming, websites,
mobile device applications, brick-and-mortar stores, videos-on-demand,
interactive television, podcasts, branded new media, social media (e.g.,
Facebook) or other media affiliated with Qurate Retail Group, HSN, Inc., QVC,
Inc., Jewelry Television (also known as “Jewelry TV”), Vaibhav Global Limited,
or Shop LC, including their affiliates, successors and assigns; provided, that
in the event one of the parties listed above in this definition is acquired by
or merges with an unaffiliated third party, this definition will not include
such unaffiliated third party’s websites or media (so long as there is no
expansion of video programming included on such websites and media subsequent to
the date of the acquisition or merger), brick-and-mortar stores, non-video
branded new media and non-video social media (e.g., Facebook).

Vendor Exclusivity AgreementPage 1  

 

 

c.           “Non-Competition Period”: The period beginning with the Effective
Date and ending at the end of the Term or other termination of the Agreement,
except for termination under Section 4(c), in which case the Non-Competition
Period shall begin on the Effective Date and end on the effective date of the
termination under Section 4(c).

 

2.            Trademark Exclusivity. During the Non-Competition Period, neither
Vendor, Vendor’s affiliates, nor Spokesperson shall, directly or indirectly,
provide any rights to a party engaged in TV Shopping to use the Trademarks or
sell the Products or any goods or services that are substantially similar to or
directly competitive with the Products bearing the Trademarks.

 

3.            Vendor’s Exclusivity. During the Non-Competition Period, Vendor
hereby grants to Company the right to market, promote and sell, through live or
taped direct response video retail programming in the United States and its
territories and Canada, the Products and any goods or services that are
substantially similar to or directly competitive with the Products. In addition,
during the Non-Competition Period, neither Vendor, Vendor’s affiliates, nor
Spokesperson shall, directly or indirectly, market, promote, offer for sale or
sell the Products, or any goods or services that are substantially similar to or
directly competitive with the Products, or any goods and services bearing or
otherwise marketed in connection with one or more Trademarks, through TV
Shopping.

 

4.            Term.

 

a.           Term. The term of this Agreement shall begin on the Effective Date
and continue for five years (the “Term”).

 

b.           Termination for Breach. Company shall have the right to terminate
this Agreement immediately upon the breach by Vendor of Sections 2 or 3.

 

c.           Termination Upon a Change of Control. Either Party shall have the
right to send notice to terminate this Agreement for 60 days following a Change
of Control of Company. Notice of termination pursuant to this Section shall be
in writing and shall be delivered via trackable courier service and shall be
addressed to the General Counsel of the other Party at its main headquarters
address. A notice of termination pursuant to the Section shall be effective one
year following the date of receipt of such notice.

 

d.           Effect of Termination. The expiration or termination of this
Agreement shall not relieve either Party of its liabilities or obligations under
this Agreement or the Vendor Agreement which have accrued on or prior to the
date of such expiration or termination, including, without limitation, the
liabilities and obligations set forth in Sections 4-7 of the Vendor Agreement.

 

5.            Injunctive Relief. Vendor agrees that if it engages in any act in
breach of Sections 2 or 3 of this Agreement, then Company will be entitled to,
in addition to all other remedies, damages and relief available under applicable
law, seek an injunction prohibiting Vendor from engaging in any such act and to
specifically enforce this Agreement.

 

6.            Representations, Warranties, and Indemnity.

 

a.           Vendor represents, warrants and certifies that (i) Vendor has the
full right and authority to enter into this Agreement and grant all rights,
including but not limited to all rights in the Trademark(s), and to perform all
obligations hereunder; (ii) Vendor has obtained all authorizations, permissions
and consents and paid all fees and other charges necessary for Vendor to enter
into and perform this Agreement; and (iii) neither this Agreement nor the grant
of rights or performance by Vendor hereunder will conflict with nor violate any
commitment to, or agreement or understanding Vendor has, or will have with, any
other person or entity.

Vendor Exclusivity AgreementPage 2  

 

 

b.           Vendor (including its agents, representatives, and contractors)
agrees to defend, hold harmless and indemnify Company, its directors, employees,
affiliates, successors, assigns, agents and customers from and against any and
all actual or threatened third-party disputes, claims, actions, suits,
proceedings, (each, a “Claim”) costs, liability, damages and expenses
(including, but not limited to, reasonable attorney’s fees, costs and
expenses)(each a “Loss”) whether or not well founded in law or fact, which arise
out of or are directly or indirectly related to Vendor’s violation or alleged
violation of any of the covenants, representations and warranties herein.
Regardless of when the Loss occurs or the Claim is asserted, Company shall have
the right to select counsel to conduct, and shall control, any defense subject
to this provision.

 

7.            Confidential Information. The parties shall hold this Agreement,
including all of its terms, in strict confidence and will not disclose or
disseminate it to any third parties, except (i) to authorized representatives,
advisors, or attorneys of a Party who agree to protect and maintain the
confidentiality of such Confidential Information in accordance with the terms
herein, (ii) for the purpose of enforcing the terms of this Agreement against
the other Party, or (iii) in legally required filings with the Securities and
Exchange Commission, and related press releases and investor communications.
Notwithstanding the foregoing, in order to effectuate the purposes of this
Agreement, the Parties agree that this Agreement shall be provided to IWCA on a
confidential basis.

 

8.            Miscellaneous.

 

a.           Recitals; Entire Agreement; Amendment. The Parties acknowledge and
agree that the recitals set forth at the beginning of this Agreement are a part
of this Agreement and are incorporated herein by reference. This Agreement,
including any exhibit(s) and attachment(s) hereto (all of which are incorporated
herein by reference), supersedes all prior negotiations, understandings and
agreements of the Parties relating to the subject matter hereof, and both
Parties acknowledge and agree that neither Party has relied on any
representations or promises in connection with this Agreement not contained
herein; provided, however, that this Agreement is intended to supplement, and
not supersede, the terms of each PO, that certain Merchandise Letter Agreement
between the Parties dated on or about the date hereof (as amended, modified or
supplemented, the “Merchandise Letter”) and the Vendor Agreement and further
provided, that this Agreement is not intended to supersede any prior agreement
between the Parties related to merchandising margins and margin concessions. To
the extent there is a direct conflict between this Agreement, the Vendor
Agreement, the Merchandise Letter and any PO terms, following order of
precedence shall prevail as to the subject of the conflicting terms: (1) this
Agreement, (2) the Vendor Agreement, (3) the Merchandise Letter and (4) any PO
terms. This Agreement may not be amended or modified except by a subsequent
written instrument duly executed by both Parties.

 

b.           Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile or electronic delivery, each of which shall
be deemed to be an original, but all of which shall be one and the same
instrument. Each Party may use such facsimile or electronic signatures as
evidence of the execution and delivery of this Agreement by each Party to the
same extent that an original could be used.

 

c.           Assignment. Vendor shall not assign any right or claims under this
Agreement without Company’s prior written consent, provided that such consent
shall not be unreasonably withheld and that the assignee expressly assumes all
duties hereunder. Any attempted assignment without consent shall be void.

 

d.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
assigns, including but not limited to, any surviving entity of any merger,
consolidation, dissolution, joint venture or partnership, and any entity that
assumes the sale of the Products during the Term or any extension thereof.

Vendor Exclusivity AgreementPage 3  

 

 

e.           Governing Law, Forum Selection, Attorney’s Fees. This Agreement and
all terms and conditions hereof shall be construed under and controlled by the
laws of the State of Minnesota regardless of any contrary conflict of laws
doctrine (with the parties expressly waiving the applicability of the United
Nations Convention on Contracts for the International Sale of Goods), and the
federal and state courts in Hennepin County, MN shall have sole and exclusive
jurisdiction and venue over any action or claim arising from or relating to this
Agreement, or otherwise from the relationship of the Parties, all whether
arising from contract, tort, statute or otherwise.

 

[remainder of page left blank intentionally – signature page follows]

Vendor Exclusivity AgreementPage 4  

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first set forth above.

 

EVINE LIVE INC.   STERLING TIME, LLC          /s/ Andrea M. Fike   Signature: 
/s/ Michael Friedman   Andrea Fike   Name: Michael Friedman   EVP, General
Counsel   Title: President

 

Vendor Exclusivity Agreement

Signature Page

  

 

